IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00080-CR
                                 No. 10-21-00081-CR
                                 No. 10-21-00082-CR

                        IN RE RONNY JAMAAL SMITH


                                 Original Proceeding

                          From the 54th District Court
                           McLennan County, Texas
                    Trial Court Nos. 2002-161-C, 2004-757-C,
                                and 2004-758-C


                           MEMORANDUM OPINION


       Relator, Ronny Jamaal Smith, a prison inmate, seeks a mandamus in three trial

court cases to compel the trial court judge to rule on relator's motion for judgment nunc

pro tunc and motion for a status conference, filed in January and February of 2020,

respectively, in each underlying case. We note that the trial court judge at that time, the

Honorable Matt Johnson, is no longer the judge of the 54th District Court, but is now a

justice, elected in 2020 to serve on this Court of Appeals. He has recused himself from

participation in these proceedings. Aside from this, there are procedural problems with

the petitions, such as no service on the current trial court judge as the respondent and the

State of Texas as the real-party-in-interest, as required by the Rules of Appellate
Procedure. See TEX. R. APP. P. 9.5. However, on our own initiative, we suspend the

operation of those rules to expedite the decision on the petitions. TEX. R. APP. P. 2.

        Because it does not appear that relator has brought his motions to the attention of

the new judge of the 54th District Court, the Honorable Susan Kelly, relator is not entitled

to obtain relief from us, at this time. See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding) (relator “necessarily require[d]…to illustrate that the

trial court was aware of the motion.”).              Accordingly, relator's petitions for writ of

mandamus are denied without prejudice to relator filing new petitions in the event the

current judge of 54th District Court fails to timely rule on the motions within a reasonable

time after they are brought to the judge’s attention, and relator has properly served his

new mandamus petitions, if any, on all the parties as required by the Rules.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Davis 1
Petitions denied
Opinion delivered and filed May 19, 2021
Do not publish
[OT06]




1
  The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.
In re Smith                                                                                         Page 2